United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 17, 2012                     Decided June 12, 2012

                         No. 11-7097

                 CHEVRON CORPORATION,
                      APPELLEE

                             v.

                    WEINBERG GROUP,
                      APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                     (No. 1:11-mc-409)


    James E. Tyrrell, Jr. argued the cause for appellant.
With him on the briefs were Eric S. Westenberger, Jason W.
Rockwell, Brendan M. Walsh, and Richard D. Carter. Gerald
F. Ragland, Jr. entered an appearance.

    Theodore J. Boutrous, Jr. argued the cause for appellee.
With him on the brief were Peter E. Seley and Thomas H.
Dupree, Jr.

   Before: SENTELLE, Chief Judge, and TATEL and
KAVANAUGH, Circuit Judges.

   Opinion for     the    Court   filed     by   Circuit   Judge
KAVANAUGH.
                               2
    KAVANAUGH, Circuit Judge: Some Ecuadorian citizens
sued Chevron in an Ecuador court, alleging that Chevron was
responsible for environmental damage there. To obtain expert
reports in support of their case, the plaintiffs enlisted the
Weinberg Group, a scientific consulting firm in Washington,
D.C. Chevron was ultimately found liable in the Ecuador
case.

     As the proceedings in Ecuador unfolded, Chevron sued
the Ecuadorian plaintiffs and their attorneys in the U.S.
District Court for the Southern District of New York.
Chevron claimed that the Ecuadorian plaintiffs and their
attorneys had committed fraud in the proceedings in Ecuador.

    As part of the New York litigation, Chevron subpoenaed
documents from the Weinberg Group. Because the Weinberg
Group is here in Washington, the subpoena was issued from
the U.S. District Court for the District of Columbia. See Fed.
R. Civ. P. 45.

     The Weinberg Group asserted the attorney-client and
work product privileges over some of the documents
responsive to the subpoena. In the D.C. district court,
Chevron moved to compel production of those documents.
Chevron contended that the documents fell within the crime-
fraud exception to the attorney-client and work product
privileges.

     The D.C. district court found that the crime-fraud
exception applied and granted Chevron’s motion to compel.
In so doing, the D.C. district court relied almost entirely on a
decision in favor of Chevron by the New York district court
in the underlying fraud litigation. See Chevron Corp. v.
Donziger, 768 F. Supp. 2d 581 (S.D.N.Y. 2011). While the
Weinberg Group’s appeal to this court was pending, however,
the Second Circuit reversed the decision of the New York
                               3
district court. See Chevron Corp. v. Naranjo, 667 F.3d 232,
247 (2d Cir. 2012).

    Given that the D.C. district court relied on the decision of
the New York district court and that the New York district
court’s decision was subsequently reversed by the Second
Circuit, we must vacate the D.C. district court’s decision and
remand.

     To be sure, the D.C. district court added in the alternative
that even “if the question were an open one,” it would find
“the evidence marshaled” by the New York district court to be
“more than sufficient evidence of a prima facie case that the
Weinberg Group’s work was part of a fraud upon the
Ecuadorian court.” Chevron Corp. v. Weinberg Group, No.
11-mc-409, slip op. at 8 (D.D.C. Sept. 8, 2011). But the D.C.
district court did not independently explain what facts would
support that conclusion (no doubt because the D.C. district
court principally relied on the extant New York district court
decision). Moreover, it is not clear that the D.C. district court
applied the crime-fraud tests set forth by this court’s cases.
We therefore cannot rely on the D.C. district court’s statement
in the alternative to affirm the order here.

                             ***

     We vacate the district court’s order and remand for
further proceedings consistent with this opinion.

                                                    So ordered.